  



  EXECUTION COPY





 

FIRST OMNIBUS AMENDMENT TO TRANSFER DOCUMENTS

 

THIS FIRST OMNIBUS AMENDMENT TO TRANSFER DOCUMENTS, dated as of February 28,
2010 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE FUNDING
COMPANY LLC, a Delaware limited liability company (the “Investor”), Bank of
America, National Association, a national banking association (“Bank of
America”), as a Bank and as the agent (the “Agent”) for the Investors and the
Banks, DST SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Parent
and the Servicer, and each of the parties named on Schedule I hereto (each, an
“Originator” and, collectively, the “Originators”). Capitalized terms used and
not otherwise defined herein are used as defined in the Receivables Purchase
Agreement (as defined below).

 

WHEREAS, the Originators and DST Systems have entered into that certain
Originator Purchase Agreement, dated as of May 21, 2009 (the “Initial Originator
Purchase Agreement” and, as amended hereby, the “Originator Purchase
Agreement”);

 

WHEREAS, DST Systems and the Seller have entered into that certain Purchase and
Contribution Agreement, dated as of May 21, 2009 (the “Initial Purchase and
Contribution Agreement” and, as amended hereby, the “Purchase and Contribution
Agreement”);

 

WHEREAS, the Seller, the Investor, Bank of America, DST Systems and the
Originators have entered into that certain Receivables Purchase Agreement, dated
as of May 21, 2009 (as amended to the date hereof, the “Initial Receivables
Purchase Agreement” and, as amended hereby, the “Receivables Purchase Agreement”
and, the Initial Receivables Purchase Agreement, together with the Initial
Originator Purchase Agreement and the Initial Purchase and Contribution
Agreement, the “Transfer Documents”);

 

WHEREAS, the parties hereto desire to amend the Transfer Documents in certain
respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.          Amendments. Effective as of the Effective Date (as defined
below), the following amendments are made to the Transfer Documents specified
below:

 

(a)          Amendments to the Initial Originator Purchase Agreement.

 

(i)          A definition of “Credit Card Receivable” is hereby added to Section
1.01 of the Initial Originator Purchase Agreement in alphabetical order after
the term “Agreement”, as follows:

 

“Credit Card Receivable” means an indebtedness of any Person to any Seller and
any right of any Seller to payment from or on behalf of such Person whether
constituting an account, chattel paper, investment or general intangible,
arising in connection with the sale of goods or the rendering of services by
such Seller, including the right to payment of any interest, fees, finance
charges or late payment charges and other obligations of such Person with
respect thereto, which indebtedness may be paid by such Person to such Seller
through the use of a credit card.

 

 

 

 

(ii)         The definition of “Receivable” in Section 1.01 of the Initial
Originator Purchase Agreement is hereby deleted in its entirety and replaced
with the following definition:

 

“Receivable” means any indebtedness of any Person to any Seller and any right of
any Seller to payment from or on behalf of such Person whether constituting an
account, chattel paper, investment or general intangible, arising in connection
with the sale of goods or the rendering of services by such Seller, including
the right to payment of any interest, fees, finance charges or late payment
charges and other obligations of such Person with respect thereto; provided that
no Credit Card Receivable shall be a “Receivable” for purposes of this
Agreement.

 

(b)          Amendments to the Initial Purchase and Contribution Agreement.

 

(i)          A definition of “Credit Card Receivable” is hereby added to Section
1.01 of the Initial Purchase and Contribution Agreement in alphabetical order
after the term “Agreement”, as follows:

 

“Credit Card Receivable” means an indebtedness of any Person to any Originator
(without giving effect to any transfer under the Initial Purchase Agreement) and
any right of any Originator to payment from or on behalf of such Person whether
constituting an account, chattel paper, investment or general intangible,
arising in connection with the sale of goods or the rendering of services by
such Originator, including the right to payment of any interest, fees, finance
charges or late payment charges and other obligations of such Person with
respect thereto, which indebtedness may be paid by such Person to such
Originator through the use of a credit card.

 

(ii)         The definition of “Receivable” in Section 1.01 of the Initial
Purchase and Contribution Agreement is hereby deleted in its entirety and
replaced with the following definition:

 

“Receivable” means any indebtedness of any Person to any Originator (without
giving effect to any transfer under the Initial Purchase Agreement) and any
right of any Originator to payment from or on behalf of such Person whether
constituting an account, chattel paper, investment or general intangible,
arising in connection with the sale of goods or the rendering of services by
such Originator, including the right to payment of any interest, fees, finance
charges or late payment charges and other obligations of such Person with
respect thereto; provided, that unless expressly stated otherwise, each Closing
Date Receivable shall be a “Receivable” for purposes of this Agreement;
provided, further, that no Credit Card Receivable shall be a “Receivable” for
purposes of this Agreement.

 

2

 

 

(c)          Amendments to the Initial Receivables Purchase Agreement.

 

(i)          Section 1.01 of the Initial Receivables Purchase Agreement is
hereby amended as follows:

 

(A)         The definition of “Collections” is hereby amended by adding “, all
late payment charges” after the words “all finance charges”.

 

(B)         A definition of “Credit Card Receivable” is hereby added in
alphabetical order after the term “Agreement”, as follows:

 

“Credit Card Receivable” means an indebtedness of any Person to any Originator
(without giving effect to any transfer under the Initial Purchase Agreement or
the Secondary Purchase Agreement) and any right of any Originator to payment
from or on behalf of such Person whether constituting an account, chattel paper,
investment or general intangible, arising in connection with the sale of goods
or the rendering of services by such Originator, including the right to payment
of any interest, fees, finance charges or late payment charges and other
obligations of such Person with respect thereto, which indebtedness may be paid
by such Person to such Originator through the use of a credit card.

 

(C)         The definition of “Defaulted Receivable” is hereby amended by
(1) replacing the period following the word “Receivable” in clause (iv) thereof
with a semi-colon and (2) adding the following proviso to the definition after
clause (iv) thereof as follows:

 

provided that the parties to this Agreement acknowledge and agree that no
finance charge or late payment charge shall be considered a “Receivable” for
purposes of this definition.

 

(D)         The definition of “Delinquent Receivable” is hereby amended by
(1) replacing the period following the word “Seller” in clause (ii) thereof with
a semi-colon and (2) adding the following proviso to the definition after clause
(ii) thereof as follows:

 

provided that the parties to this Agreement acknowledge and agree that no
finance charge or late payment charge shall be considered a “Receivable” for
purposes of this definition.

 

(E)         The definition of “Receivable” is hereby deleted in its entirety and
replaced with the following definition:

 

“Receivable” means any indebtedness of any Person to any Originator (without
giving effect to any transfer under the Initial Purchase Agreement or the
Secondary Purchase Agreement) and any right of any Originator to payment from or
on behalf of such Person whether constituting an account, chattel paper,
investment or general intangible, arising in connection with the sale of goods
or the rendering of services by such Originator, including the right to payment
of any interest, fees, finance charges or late payment charges and other
obligations of such Person with respect thereto; provided, that unless expressly
stated otherwise, each Closing Date Receivable shall be a “Receivable” for
purposes of this Agreement; and provided, further, that no Credit Card
Receivable shall be a “Receivable” for purposes of this Agreement.

 

3

 

 

(F)         The definition of “Related Security” is hereby deleted in its
entirety and replaced with the following definition:

 

“Related Security” means with respect to any Receivable:

 

(i)          all of the related Originator’s interest in any merchandise
(including returned merchandise) relating to any sale giving rise to such
Receivable;

 

(ii)         all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements filed against an Obligor describing any collateral securing
such Receivable;

 

(iii)        the Contract and all guaranties, indemnities, warranties, insurance
(and proceeds and premium refunds thereof) and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

 

(iv)        all contracts and all other documents, purchase orders, invoices
(including notifications related to finance charges or late payment charges),
agreements, books, records and other information (including, without limitation,
computer programs, tapes, discs, punch cards, data processing software and
related property and rights) relating to such Receivable and the related
Obligor.

 

(ii)         Section 2.04 of the Initial Receivables Purchase Agreement is
hereby amended by adding clause (g) after clause (f) of such section, as
follows:

 

“(g)          The parties hereto acknowledge and agree that any finance charges
or late payment charges paid by an Obligor shall be part of the Collections to
be distributed in accordance with this Section 2.04; provided, however, that
outstanding finance charges or late payment charges owed by any Obligor shall
not, at any time, increase the Outstanding Balance of any Receivable related to
such Obligor.”

 

4

 

 

SECTION 2.          Release of Credit Card Receivables; Consent to Reconvey.

 

(a)          Each of the Investor and Bank of America hereby (i) sells, assigns,
transfers and reconveys, without recourse, representation or warranty, all of
its right and interest in and to each Credit Card Receivable, if any, to the
Seller, (ii) releases, terminates and discharges any and all Adverse Claims it
may have on such Credit Card Receivables, (iii) authorizes the filing of related
UCC financing statement amendments to exclude all Credit Card Receivables from
the description of the collateral and (iv) consents to the reconveyance by the
Seller to DST Systems, and by DST Systems to the related Originator,
respectively, of all Credit Card Receivables.

 

(b)          The Seller hereby (i) sells, assigns, transfers and reconveys,
without recourse, representation or warranty, all of its right, title and
interest in, to and under each Credit Card Receivable, if any, owned by it to
DST Systems, (ii) releases, terminates and discharges any and all Adverse Claims
it may have on such Credit Card Receivables and (iii) authorizes the filing of
related UCC financing statement amendments to exclude all Credit Card
Receivables from the description of the collateral.

 

(c)          DST Systems hereby (i) sells, assigns, transfers and reconveys,
without recourse, representation or warranty, all of its right, title and
interest in, to and under each Credit Card Receivable, if any, owned by it to
the related Originator, (ii) releases, terminates and discharges any and all
Adverse Claims it may have on such Credit Card Receivables and (iii) authorizes
the filing of related UCC financing statement amendments to exclude all Credit
Card Receivables from the description of the collateral.

 

(d)          Each Originator and each of DST Systems and the Seller,
respectively, hereby agrees that it shall not have any recourse against the
Investor or Bank of America with respect to any Credit Card Receivable and
neither the Investor nor Bank of America makes any representation or warranty or
assumes any responsibility with respect to any Credit Card Receivable.

 

SECTION 3.          Effective Date. This Amendment shall become effective as of
the date (the “Effective Date”) that the Agent shall have received counterparts
hereof duly executed by each of the parties hereto. Upon the effectiveness of
this Amendment, each Originator, the Seller and DST Systems, respectively,
hereby reaffirms all representations and warranties made by it in the Transfer
Agreements to which it is a party and agrees that all such representations and
warranties shall be deemed to have been remade as of the Effective Date.

 

SECTION 4.          Miscellaneous.

 

(a)          References in the Transaction Documents. Upon the effectiveness of
this Amendment, each reference in the Transfer Documents to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to such Transfer Document as amended hereby, and each reference to
such Transfer Document in any other Transaction Document or any other document,
instrument or agreement, executed and/or delivered in connection with any
Transaction Document shall mean and be a reference to such Transfer Document as
amended hereby.

 

5

 

 

(b)          Effect on Transfer Documents. Except as specifically amended
hereby, each Transfer Document shall remain in full force and effect. This
Amendment shall not constitute a novation of any Transfer Document, but shall
constitute an amendment thereof.

 

(c)          No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Transfer Documents or any other Transaction Document or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

 

(d)          Fees and Expenses. The Seller and DST Systems agree to pay all
costs, fees, and expenses (including, without limitation, reasonable attorneys’
fees and time charges of attorneys) incurred by the Agent and the Investor in
connection with the preparation, execution and enforcement of this Amendment.

 

(e)          Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(f)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

(g)          Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(h)          Amendments. This Amendment may not be amended or otherwise modified
except as provided in the Transfer Documents.

 

(i)          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SELLER: FOUNTAIN CITY FINANCE, LLC       By:             /s/ Gregg Wm. Givens  
  Name: Gregg Wm. Givens     Title:   Treasurer

 

PARENT: DST SYSTEMS, INC.       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Vice President and                 Chief
Accounting Officer

 

SERVICER: DST SYSTEMS, INC.       By:            /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:  Vice President and                Chief
Accounting Officer

 

ORIGINATORS: DST SYSTEMS, INC.       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Vice President and                 Chief
Accounting Officer

 

  DST HEALTH SOLUTIONS, INC.       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Assistant Treasurer

 

[Signature Page to First Omnibus Amendment to Transfer Documents - DST Systems]

 

 

 

 

  DST OUTPUT, LLC       By:              /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens     Title:   Assistant Treasurer       DST OUTPUT CENTRAL, LLC      
By:             /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens    
Title:   Assistant Treasurer       DST OUTPUT EAST, LLC       By:            /s/
Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:   Assistant Treasurer

 

  DST OUTPUT WEST, LLC       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Assistant Treasurer

 

  DST OUTPUT GRAPHICS, LLC       By:              /s/ Gregg Wm. Givens    
Name:  Gregg Wm. Givens     Title:    Assistant Treasurer

 

  DST TECHNOLOGIES, INC.       By:              /s/ Gregg Wm. Givens     Name:
 Gregg Wm. Givens     Title:    Assistant Treasurer

 



[Signature Page to First Omnibus Amendment to Transfer Documents - DST Systems]



 

 

 

 



  DST STOCK TRANSFER, INC.       By:           /s/ Gregg Wm. Givens     Name:
Gregg Wm. Givens     Title: Assistant Treasurer

 

  DST GLOBAL SOLUTIONS NORTH AMERICA LTD.       By:              /s/ Gregg Wm.
Givens     Name:  Gregg Wm. Givens     Title:    Assistant Treasurer

 

  DST HEALTH SOLUTIONS, LLC       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens   Title:   Assistant Treasurer

  

  DST MAILING SERVICES, INC.       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Treasurer

 

  ISPACE SOFTWARE TECHNOLOGIES, INC.       By:             /s/ Gregg Wm. Givens
    Name: Gregg Wm. Givens     Title:   Assistant Treasurer  

 

  ARGUS HEALTH SYSTEMS, INC.       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Assistant Treasurer

 



[Signature Page to First Omnibus Amendment to Transfer Documents - DST Systems]



 

 

 

 



  DST DIRECT, LLC       By:             /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens     Title:   Assistant Treasurer

 

  DST OUTPUT ELECTRONIC SOLUTIONS, INC.       By:             /s/ Gregg Wm.
Givens     Name: Gregg Wm. Givens     Title:   Assistant Treasurer

 

  DST TASS, LLC       By:             /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens     Title:   Assistant Treasurer       DST WORLDWIDE SERVICES, LLC      
By:             /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:
  Assistant Treasurer

 

  By:             /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:
  Assistant Treasurer

 

  DST RETIREMENT SOLUTIONS, LLC       By:             /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title:   Assistant Treasurer

 



[Signature Page to First Omnibus Amendment to Transfer Documents - DST Systems]



 

 

 

 

INVESTOR: ENTERPRISE FUNDING COMPANY LLC       By:            /s/ Kevin P. Burns
    Name: Kevin P. Burns     Title:   Vice President

 

AGENT: BANK OF AMERICA, NATIONAL ASSOCIATION, as Agent       By:             /s/
Jeremy Grubb     Name: Jeremy Grubb     Title:  Vice President

 

BANK: BANK OF AMERICA, NATIONAL ASSOCIATION       By:             /s/ Jeremy
Grubb     Name: Jeremy  Grubb     Title:  Vice President

 



[Signature Page to First Omnibus Amendment to Transfer Documents - DST Systems]



 

 

 

 

SCHEDULE I

 

Originators:

 

DST Systems, Inc.

 

DST Output, LLC

 

DST Output Central, LLC

 

DST Output East, LLC

 

DST Output West, LLC

 

DST Output Graphics, LLC

 

DST Technologies, Inc.

 

DST Stock Transfer, Inc.

 

DST Mailing Services, Inc.

 

DST Output Electronic Solutions, Inc.

 

DST Worldwide Services, LLC

 

DST Retirement Solutions, LLC

 

Argus Health Systems, Inc.

 

DST Direct, LLC

 

DST Health Solutions, Inc.

 

DST Heath Solutions, LLC

 

DST Global Solutions North America Ltd. (f/k/a DST International North America
Ltd.)

 

DSTi Mosiki, LLC

 

iSpace Software Technologies, Inc.

 

DST TASS, LLC

 



Schedule I



 



 

